Citation Nr: 1521854	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-32 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J. L. 



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In May 2014, the Veteran and J. L. testified at a video conference hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  During the pendency of the Veteran's claim for an increased evaluation for PTSD, specifically, in May 2014 testimony, the Veteran asserted that his service-connected PTSD has rendered him unemployable.  Accordingly, it is incorporated as an issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board notes that the Veteran's most recent PTSD VA examination was conducted in January 2012.  However, in May 2014 testimony, the Veteran reported that during the January 2012 examination he was apprehensive about reporting his symptoms and thus the examination report did not reflect accurate findings.  The Veteran also provided testimony which reflected more severe symptoms than indicated in the January 2012 VA examination report such as difficulty in family relationships, including with his wife, children and grandchildren, memory problems, weekly panic attacks, suicidal thoughts, and daily flashbacks.  Thus, as the severity of the Veteran's PTSD may have worsened, or not have been adequately captured, and because the most recent VA examination was conducted several years ago, a new VA examination for the claim is warranted.

Additionally, the Veteran testified he receives current anger management classes and PTSD treatment from the Pittsburg VA Medical Center (VAMC) and associated outpatient clinics, including a VA outpatient clinic in West Virginia.  The electronic record in Virtual VA reflects the Veteran most recently received VA treatment from VA Pittsburgh Healthcare System in December 2011.  Thus, on remand, updated VA treatment records from the VA Pittsburgh Healthcare System, to include all associated outpatient clinics, since December 2011, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

As noted above, the Veteran's TDIU claim is properly before the Board as it is part and parcel of the above-captioned increased rating claim.  See Rice, 22 Vet. App. at 453.  However, the TDIU claim has not been adjudicated by the RO.  The Board finds it is necessary to remand the TDIU claim to allow the RO to complete development, to include providing a VCAA notice letter, and to consider the merits of the claim in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a notice letter, and TDIU application, to the Veteran and his representative as to the information and evidence necessary to substantiate a claim for a TDIU, to include the criteria for consideration in the assignment of an effective date, in the event of award of the benefit sought.  The Veteran and his representative should be given an opportunity to respond to this notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's more recent treatment records, since December 2011, from the VA Pittsburgh Healthcare System, and any associated outpatient clinics, to include the Denver VAMC, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The complete record, to include a copy of this remand, and electronic file records must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must comment on the frequency and the severity of the psychiatric symptomatology attributable to the Veteran's service-connected PTSD.  If the Veteran's service-connected PTSD disability manifestations cannot be clinically distinguished from manifestations of any nonservice-connected psychiatric disability, such should be stated in the examination report, and all psychiatric findings should be considered in combination.

A complete rationale for all opinions expressed must be provided.

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




